DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/16/2022 has been entered. Claims 11, 13, 16, 17, 19 have been amended and claims 1-10 and 12 have been cancelled. Therefore, claims 11 and 13-20 are now pending in the application.

Allowable Subject Matter
Claims 11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Bacardit (US — 2002/0105223 A1) disclose Servomotor for an Emergency Braking comprising:
a first input piston component (52, 46, Fig: 1, 6), which is directly or indirectly able to be coupled with a brake actuation element (30, Fig: 1, 6) in such a way that the first input piston component is adjustable, from an initial position of the first input piston component, by an input travel in a braking direction (30, 36, Fig: 1, 6) using a driver brake force exerted on the brake actuation element ([0041] — [0042], Fig: 1, 6);
a valve body (22, Fig: 1, 6), which is directly or indirectly able to be coupled with a motor (10, Fig: 1, 6) external to the brake booster or a motor of the brake booster such that the valve body (22) is adjustable from an initial position of the valve body by a booster travel in the braking direction by an operation of the motor, ([0036] — [0037], Fig: 1, 6) wherein the valve body is at least intermittently adjustable with regard to the first input piston component (52, 46) by the operation of the motor (10) in such a way that a differential travel greater than zero exists between the booster travel and the input travel ([0036] — [0037], Fig: 1, 6);
a second input piston component (58, Fig: 1, 6), which is pushed away from the first input piston component (52, 46) in the braking direction using a compression spring (57, Fig: 1, 6), the valve body being positioned relative to the second input piston component in such a way that the valve body in the initial position of the valve body limits a relative movement of the second input piston component (Fig: 1, 6), induced using the compression spring (57), in relation to the first input piston component in the initial position of the first input piston ([0042], Fig: 1, 6); and
a locking mechanism (60, Fig: 1, 6) situated between the first input piston component (52, 64) and the second input piston component (58) in such a way that as long as the differential travel between the booster travel and the input travel is smaller than a predefined first limit differential travel, the second input piston component is adjustable using the compression spring (57) together with the valve body (22) away from the first input piston component, and as soon as the differential travel exceeds the first limit differential travel, the second input piston component is locked in place on the first input piston component using the locking mechanism ([0042] — [0053], Fig: 1, 6).
However, prior art fails to disclose wherein the brake booster includes a control device, which is configured to actuate the motor external to the brake booster or the motor of the brake booster, taking into account at least one sensor signal regarding the driver brake force exerted on the brake actuation element and/or the input travel of the first input piston component adjusted from the initial position of the first input piston component, in such a way that at least as long as the differential travel between the booster travel and the input travel is smaller than the first limit differential travel, a valve body speed of the valve body adjusted using the actuated motor is greater than an input speed of the adjusted first input piston component
Prior art fails to disclose or suggest these limitations recited in independent claims 11, 17 and 19. Therefore, independent claims 11, 17 and 19 are allowable. Claim 18 is also allowable by virtue of it dependency from claim 17.
Further, prior art also fails to disclose a locking mechanism situated between the first input piston component and the second input piston component in such a way that as long as the differential travel between the booster travel and the input travel is smaller than a predefined first limit differential travel, the second input piston component is adjustable using the compression spring together with the valve body away from the first input piston component, and as soon as the differential travel exceeds the first limit differential travel, the second input piston component is locked in place on the first input piston component using the locking mechanism which recited in independent claims 13 and 16. Therefore, independent claims 13 and 16 are allowable. Claims 14 and 15 are also allowable by virtue of their dependencies from claim 13.
Finally, prior art fails to disclose 
wherein the motor is actuated taking the at least one sensor variable into account in such a way that a valve body speed of the valve body adjusted using the actuated motor is greater than an input speed of the adjusted first input piston component at least for as long as the differential travel between the booster travel and the input travel is smaller than a limit differential value predefined by a locking mechanism, the locking mechanism being situated between the first input piston component and the second input piston component in such a way that for as long as the differential travel between the booster travel and the input travel is smaller than the predefined limit differential travel, the second input piston component is adjusted with using the compression spring together with the valve body away from the first input piston component, and as soon as the differential travel exceeds the limit differential travel, the second input piston component is locked in place on the first input piston component using the locking mechanism which recited in independent claim 20. Therefore, independent claim 20 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657